Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remez (US 2011/0304508 A1), and further in view of Nakamura (US 6,502,662 B1).
Regarding claims 1 and 9, Remez teaches an apparatus including a co-located Radio Frequency Identification (RFID) device and ultrasonic device, comprising:
an RFID reader loop antenna element [first omnidirectional antenna #110; 0112 single layer wrap-around printed circuit, printed together with the radiating elements of the first omnidirectional antenna on a common flexible substrate; fig. 5 shows printed circuit board] disposed away from a reflector panel, the reflector panel configured to redirect at least some radio frequency energy generated by the loop antenna element in a predetermined direction [0131 A conductive plate 124″ is configured to cover horn shaped portion 115″ and serves as the back reflective plane of the probes], the loop antenna element overlaying the reflector panel and being offset from the reflector panel by a gap [0046 distance “D” between first omnidirectional antenna #110 and second omnidirectional antenna #120]; and

Remez teaches an ultrasonic emitter, but does not explicitly teach … and yet Nakamura teaches an ultrasonic emitter including a driver [fig. 7 #22 vibrator] and a horn [fig. 7 #46 flange; figs. 2 and 6 show elements separated, whereas fig. 7 shows driver and horn combined; col. 4:50-col 5:10 bridging].

    PNG
    media_image1.png
    693
    565
    media_image1.png
    Greyscale

It would have been obvious to modify the ultrasonic emitter as taught in Remez, with the combined driver and horn as taught by Nakamura so that the sound output level in a radiation direction may be greatly improved (Nakamura) [col. 4:50-col. 5:10 bridging].
Regarding claims 3 and 11, Remez also teaches the apparatus of claim 1, wherein the aperture is located in the reflector panel near a minimum E-field area of the RFID reader loop antenna element [fig. 1 shows a first antenna passing through the center of second antenna].
Regarding claims 4 and 12, Remez as modified by Nakamura teaches the apparatus of claim 1, wherein the driver and horn constitute a two piece assembly, wherein the driver and horn are configured to be assembled together through the loop antenna element and the aperture [figs. 2 and 6 show elements separated, whereas fig. 7 shows driver and horn combined; col. 4:50-col 5:10 bridging].
Regarding claims 6 and 13, Remez also teaches the apparatus of claim 1, wherein the apparatus is configured to be mounted on a ceiling of an environment [fig. 2 shows element #270b at base with hole in center and tongued end on edge which facilitates mounting by screw, bolt, etc.], with the ultrasonic emitter angled approximately fifteen degrees downwardly from the vertical [0111 When the first and second omnidirectional antennas are of the same diameter and coaxially located about an axis they do not block each other's view and when they are separated by a distance of ½A the antenna system may find the DOA of signals arriving from 360° in azimuth and up to about ±30° in elevation below and above the horizon.].
Regarding claims 7 and 14, Remez also teaches the apparatus of claim 1, wherein a length of the horn from the reflector panel is approximately 4.5 centimeters and a distance of the loop element from the reflector panel is approximately 3.175 centimeters [0097-0102 describe dimensions of horn antenna(s)].

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remez (US 2011/0304508 A1), and further in view of Nakamura (US 6,502,662 B1).
Regarding claims 2 and 10, Remez teaches half wavelength spacings, but does not explicitly teach … and yet Kikin teaches the apparatus of claim 1, wherein a diameter of the aperture is less than one-quarter wavelength of an operating frequency of the RFID reader loop antenna element [0193 fig. 52 is an illustration of an antenna combined with an additional device…such as…sonic device; 0194 fig. 53 is an illustration of an antenna combined with an additional near field loop antenna; claims 8 and 10].
It would have been obvious to replace the half wavelength spacing of Remez, with the quarter wavelength spacing of Kikin so that a different fundamental may be relied on for transmitting/receiving (half, quarter, etc. wavelength antenna size).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record including Kikin (US 2011/0018774) while showing a box with a plurality of side panels including line antennas and a central device which can operate as a sound device, does not appear to teach an RFID reader loop antenna element, each with an associated ultrasonic device passes through the loop element as required by the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645